Exhibit 10.47

 

ASCENT SOLAR TECHNOLOGIES, INC.

2008 RESTRICTED STOCK PLAN

 

(as amended September 19, 2008)

 

1.     Purposes of the Plan.     The purposes of this 2008 Restricted Stock Plan
are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentives to Eligible
Employees, Consultants and Directors, and to promote the success of the
Company’s business.

 

2.     Definitions.     As used herein, the following definitions shall apply:

 

a.     “Applicable Law” means the legal requirements relating to the
administration of the Plan under applicable federal, state, local and foreign
corporate, tax and securities laws, and the rules and requirements of any stock
exchange or quotation system on which the Common Stock is listed or quoted.

 

b.     “Award” means an award of Restricted Stock or Restricted Stock Units to a
Grantee pursuant to Section 5 of the Plan.

 

c.     “Award Agreement” means the agreement, notice and/or terms or conditions
by which an Award is evidenced, documented in such form (including by electronic
communication) as may be approved by the Committee.

 

d.     “Board” means the Board of Directors of the Company.

 

e.     “Change in Control” means the happening of any of the following:

 

(i)      any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, possesses more than 50 percent of the total fair market value or total
voting power of the stock of the Company; provided, however, that if any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons will not be considered a Change in Control. Notwithstanding the
foregoing, an increase in the percentage of stock of the Company owned by any
one person, or persons acting as a group, as a result of a transaction in which
the Company acquires its stock in exchange for property will be treated as an
acquisition of stock of the Company for purposes of this subsection (i);

 

(ii)     during any period of 12 consecutive months, individuals who at the
beginning of such period constituted the Board (together with any new or
replacement directors whose election by the Board, or whose nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or

 

(iii)    any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by the person or persons) assets from the Company, outside of the
ordinary course of business, that have a gross fair market value equal to or
more than 50 percent of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions. For
purposes of this subsection (iii), “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated

 

--------------------------------------------------------------------------------


 

with such assets. Notwithstanding anything to the contrary in this Agreement,
the following shall not be treated as a Change in Control under this
subsection (iii): (A) a transfer of assets from the Company to a shareholder of
the Company (determined immediately before the asset transfer); (B) a transfer
of assets from the Company to an entity, 50 percent or more of the total value
or voting power of which is owned, directly or indirectly, by the Company; (C) a
transfer of assets from the Company to a person, or more than one person acting
as a group, that owns, directly or indirectly, 50 percent or more of the total
value or voting power of all the outstanding stock of the Company; or (D) a
transfer of assets from the Company to an entity, at least 50 percent of the
total value or voting power of which is owned, directly or indirectly, by a
person described in (iii)(C) above.

 

f.      “Code” means the Internal Revenue Code of 1986, as amended.

 

g.     “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

h.     “Common Stock” means the common stock, $0.0001 par value, of the Company.

 

i.      “Company” means Ascent Solar Technologies, Inc., a Delaware corporation.

 

j.      “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity

 

k.     “Date of Grant” means the date on which the Committee makes the
determination granting the Award, or such other later date as is determined by
the Committee.

 

l.      “Date of Termination” means the date on which a Grantee’s employment or
service as a Director, whichever is applicable, terminates.

 

m.    “Director” means a member of the Board.

 

n.     “Eligible Employee” means any person who is employed by the Company or
any Parent or Subsidiary of the Company.

 

o.     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

p.     “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i)      If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market or
The Nasdaq Capital Market, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system for the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;

 

(ii)     If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

 

(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee.

 

q.     “Grantee” means an individual to whom an Award has been granted.

 

r.      “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

--------------------------------------------------------------------------------


 

s.     “Parent” means a corporation, whether now or hereafter existing, in an
unbroken chain of corporations ending with the Company if each of the
corporations other than the Company holds at least 50 percent of the voting
shares of one of the other corporations in such chain.

 

t.      “Plan” means this 2008 Ascent Solar Technologies, Inc. Restricted Stock
Plan, as it may be amended from time to time.

 

u.     “Restricted Stock” means Common Stock awarded under this Plan.

 

v.     “Restricted Stock Unit” means a bookkeeping entry representing an amount
equivalent to the fair market value of one share of Common Stock, payable in
cash or shares of Common Stock. Restricted Stock Units represent an unfunded and
unsecured obligation of the Company, except as otherwise provided for by the
Committee.

 

w.    “ Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

x.     “ Section 16(b) “ means Section 16(b) of the Exchange Act.

 

y.     “ Share” means a share of the Common Stock awarded under the Plan as
(i) part of a Restricted Stock grant or (ii) a component of a Restricted Stock
Unit, as adjusted in accordance with Section 7 of the Plan.

 

z.     “ Subsidiary” means a corporation, domestic or foreign, of which not less
than 50 percent of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

3.     Shares Subject to the Plan.     Subject to the provisions of Section 7 of
the Plan and except as otherwise provided in this Section 3, the maximum
aggregate number of Shares that may be subject to Awards is initially 750,000
Shares. The Shares may be authorized, but unissued, or reacquired Common Stock.
If an Award expires without having been vested in full the remaining Shares that
were subject to the Award shall become available for future Awards under the
Plan (unless the Plan has terminated). The Board may from time to time determine
the appropriate methodology for calculating the number of Shares issued pursuant
to the Plan. No more than 200,000 Shares may be granted pursuant to Awards to an
individual Grantee in any calendar year.

 

4.     Administration of the Plan.

 

a.     Multiple Administrative Bodies.     The Plan may be administered by
different Committees with respect to different groups of Grantees.

 

(i)      Section 162(m) .    To the extent that the Committee determines it to
be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(ii)     Rule 16b-3 .    To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iii).   Other Administration .    Other than as provided above, the Plan shall
be administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

(iv)    Binding Effect .    The Committee’s decisions, determinations and
interpretations shall be final and binding on all Grantees and any other holders
of Awards.

 

--------------------------------------------------------------------------------


 

b.     Subject to the provisions of the Plan, the Committee shall have the
authority, in its sole and absolute discretion:

 

(i)      to determine the Fair Market Value of the Common Stock, in accordance
with Section 2(p) of the Plan;

 

(ii)     to select the Eligible Employees, Consultants and Directors to whom
Awards will be granted under the Plan;

 

(iii)    to determine whether, when, to what extent and in what amounts Awards
are granted under the Plan;

 

(iv)    to determine the number of Shares to be covered by each Award granted
under the Plan;

 

(v)     to determine the forms of Award Agreements, which need not be the same
for each grant or for each Grantee, for use under the Plan;

 

(vi)    to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted under the Plan. Such terms and conditions,
which need not be the same for each grant or for each Grantee, include, but are
not limited to, any waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee shall determine;

 

(vii)   to construe and interpret the terms of the Plan and Awards;

 

(viii)  to prescribe, amend and rescind rules and regulations relating to the
Plan, including, without limiting the generality of the foregoing, rules and
regulations relating to the operation and administration of the Plan to
accommodate the specific requirements of local and foreign laws and procedures;

 

(ix)    to modify or amend each Award (subject to Section 9 of the Plan);

 

(x)     to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Committee;

 

(xi)    to determine the terms and restrictions applicable to Awards;

 

(xii)   to provide any notice or other communication required or permitted by
the Plan in either written or electronic form; and

 

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

5.     Eligibility and General Conditions of Awards.

 

a.     Eligibility.     Awards may be granted to Eligible Employees, Consultants
and Directors. If otherwise eligible, an Eligible Employee, Consultant or
Director who has been granted an Award may be granted additional Awards.

 

b.     Committee Action.     The Committee acting in its sole and absolute
discretion shall have the right to grant Awards to Eligible Employees,
Consultants and Directors under the Plan from time to time. Subject to the terms
of the Plan, the Committee may grant Awards to any Eligible Employee, Consultant
or Director, in such amount and upon such terms and conditions as shall be
determined by the Committee in its sole and absolute discretion. Each Award
shall be evidenced by an Award Agreement, and to the extent not set forth in the
Plan, the terms and conditions of each Award, which need not be the same for
each grant or for each Grantee, shall

 

--------------------------------------------------------------------------------


 

be set forth in an Award Agreement. Each Award Agreement shall set forth the
conditions, if any, under which the Grantee’s interest in the Shares will be
forfeited.

 

c.     Forfeiture Conditions.     The Committee may make each grant of an Award
(if, when and to the extent that the grant becomes effective) subject to one, or
more than one, objective employment, performance or other forfeiture condition
which the Committee acting in its sole and absolute discretion deems appropriate
under the circumstances for Eligible Employees, Consultants or Directors
generally or for a Grantee in particular, and the related Award Agreement shall
set forth each such condition and the deadline for satisfying each such
forfeiture condition. A Grantee’s nonforfeitable and vested interest in the
Award shall depend on the extent to which each such condition is timely
satisfied. Unless otherwise provided in the Award Agreement, the Award shall
vest in a series of three (3) successive equal annual installments over the
three (3)-year period measured from the Date of Grant.

 

(i)            With respect to Awards of Restricted Stock, a share certificate
shall be issued (subject to the conditions, if any, described in this Section 5)
to, or for the benefit of, the Grantee with respect to the number of Shares for
which a grant has become effective as soon as practicable after the Date of
Grant.

 

(ii)           With respect to Awards of Restricted Stock Units, as soon as
administratively possible after the date of vesting, but in no event later than
two and a half months after the end of the calendar year in which the vesting
occurs, the Committee will cause to be issued to the Grantee, a share
certificate to, or for the benefit of, the Grantee with respect to the number of
vested Shares. Alternatively, at the discretion of the Committee, vested
Restricted Stock Units may be paid to the Grantee in cash.

 

d.     Code Section 162(m) Provisions.

 

(i)          Notwithstanding any other provision of the Plan, if the
Compensation Committee of the Board (the “Compensation Committee”) determines at
the time an Award is granted to an Eligible Employee, Consultant or Director
that such Eligible Employee, Consultant or Director is, or may be as of the end
of the tax year for which the Company would claim a tax deduction in connection
with such Award, a “covered employee” within the meaning of Section 162(m)(3) of
the Code, and to the extent the Compensation Committee considers it desirable
for compensation delivered pursuant to such Award to be eligible to qualify for
an exemption from the limit on tax deductibility of compensation under
Section 162(m) of the Code, then the Compensation Committee may provide that
this Section 5(d) is applicable to such Award under such terms as the
Compensation Committee shall determine.

 

(ii)         If an Award is subject to this Section 5(d), then the lapsing of
restrictions thereon and the distribution of Shares or cash pursuant thereto, as
applicable, shall be subject to satisfaction of one, or more than one, objective
performance targets. The Compensation Committee shall determine the performance
targets that will be applied with respect to each Award subject to this
Section 5(d) at the time of grant, but in no event later than 90 days after the
commencement of the period of service to which the performance target(s) relate.
The performance criteria applicable to Awards subject to this Section 5(d) will
be one or more of the following criteria: (A) stock price; (B) market share;
(C) sales; (D) earnings per share, core earnings per share or variations
thereof; (E) return on equity; (F) costs; (G) revenue; (H) cash to cash cycle;
(I) days payables outstanding; (J) days of supply; (K) days sales outstanding;
(L) cash flow; (M) operating income; (N) profit after tax; (O) profit before
tax; (P) return on assets; (Q) return on sales; (R) inventory turns;
(S) invested capital; (T) net operating profit after tax; (U) return on invested
capital; (V) total shareholder return; (W) earnings; (X) return on equity or
average shareowners’ equity; (Y) total shareowner return; (Z) return on capital;
(AA) return on investment; (BB) income or net income; (CC) operating income or
net operating income; (DD) operating profit or net operating profit; (EE)
operating margin; (FF) return on operating revenue; (GG) contract awards or
backlog; (HH) overhead or other expense reduction; (II) growth in shareowner
value relative to the moving average of the S&P 500 Index or a peer group

 

--------------------------------------------------------------------------------


 

index; (JJ) credit rating; (KK) strategic plan development and implementation;
(LL) net cash provided by operating activities; (MM) gross margin; (NN) economic
value added; (OO) customer satisfaction; (PP) financial return ratios; (QQ)
market performance; (RR) production capacity; (SS) production volume; (TT)
achievement of photovoltaic conversion efficiency; (UU) production yields;
(VV) EBITDA; (WW) EBIT; (XX) market capitalization; (YY) liquidity; (ZZ)
strategic partnerships; (AAA) production agreements and relationships; and (BBB)
product certifications.

 

(iii)        Notwithstanding any contrary provision of the Plan, the
Compensation Committee may not increase the number of Shares granted pursuant to
any Award subject to this Section 5(d), nor may it waive the achievement of any
performance target established pursuant to this Section 5(d).

 

(iv)        Prior to the payment of any Award subject to this Section 5(d), the
Compensation Committee shall certify in writing that the performance
target(s) applicable to such Award was met.

 

(v)         The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 5(d) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Code
section 162(m)(4)(C) of the Code, the regulations promulgated thereunder, and
any successors thereto.

 

e.     Dividends and Voting Rights.

 

(i)          Restricted Stock.  Unless otherwise provided in the Award
Agreement, the Grantee shall have the right to receive any cash dividends which
are paid with respect to any of his or her Shares after the Date of Grant and
before the first day that the Grantee’s interest in such Shares is forfeited or
becomes nonforfeitable and vested. If an Award Agreement provides that a Grantee
has no right to receive a cash dividend when paid, such Award Agreement may set
forth the conditions, if any, under which the Grantee will be eligible to
receive one, or more than one, payment in the future to compensate the Grantee
for the fact that he or she had no right to receive any cash dividends on his or
her Shares when such dividends were paid. If an Award Agreement calls for any
such payments to be made, the Company shall make such payments from the
Company’s general assets, and the Grantee shall be no more than a general and
unsecured creditor of the Company with respect to such payments. If a stock
dividend is declared on such a Share after the grant is effective but before the
Grantee’s interest in such Share has been forfeited or has become nonforfeitable
and vested, such stock dividend shall be treated as part of the grant of the
Shares, and a Grantee’s interest in such stock dividend shall be forfeited or
shall become nonforfeitable and vested at the same time as the Share with
respect to which the stock dividend was paid is forfeited or becomes
nonforfeitable and vested. If a dividend is paid other than in cash or stock,
the disposition of such dividend shall be made in accordance with such rules as
the Committee shall adopt with respect to each such dividend. Unless otherwise
provided in the Award Agreement, the Grantee shall have the right to vote the
Shares related to his or her Award of after the Date of Grant of such Shares but
before his or her interest in such Shares has been forfeited or has become
nonforfeitable and vested.

 

(ii)         Restricted Stock Units.  No dividend or voting rights shall attach
to Shares associated with Awards of Restricted Stock Units unless and until such
Shares become nonforfeitable and vested.

 

f.      Satisfaction of Forfeiture Conditions.     A Share shall cease to be
restricted at such time as a Grantee’s interest in such Share becomes
nonforfeitable and vested in accordance with the terms of the Plan and the Award
Agreement, and the certificate representing such share shall be reissued as soon
as practicable thereafter and shall be transferred to the Grantee.

 

--------------------------------------------------------------------------------


 

g.     Termination of Employment or Service as a Director.     In the event that
a Grantee’s employment or service as a Director terminates for any reason, then,
unless otherwise provided by the Award Agreement, and subject to Section 7 of
the Plan:

 

(i)      With respect to the portion of an Award that is forfeitable immediately
before the Date of Termination, the Shares shall thereupon automatically be
forfeited; and

 

(ii)     With respect to the portion of an Award that is nonforfeitable and
vested immediately before the Date of Termination, the Shares shall promptly be
settled by delivery to the Grantee (or the Grantee’s beneficiary, in the event
of the death of the Grantee) of a number of unrestricted Shares equal to the
aggregate number of the Grantee’s nonforfeitable and vested Shares.

 

h.     Nontransferability of Awards.     Until such time as it becomes
nonforfeitable and vested in accordance with the terms of the Plan and the Award
Agreement, no Award, no right under any Award, and no Shares may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Grantee otherwise than by will or by the laws of descent and distribution or to
the Company, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary; provided, that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

 

i.      Escrow of Shares.     Any certificates representing the Shares issued
under the Plan shall be issued in the Grantee’s name, but, if the applicable
Award Agreement so provides, the Shares will be held by a custodian designated
by the Committee (the “Custodian”). Each applicable Award Agreement providing
for the transfer of Shares to the Custodian shall appoint the Custodian as
attorney-in-fact for the Grantee for the term specified in the applicable Award
Agreement, with full power and authority in the Grantee’s name, place and stead
to transfer, assign and convey to the Company any Shares held by the Custodian
for such Grantee, if the Grantee forfeits the Shares under the terms of the
applicable Award Agreement. During the period that the Custodian holds the
shares subject to this Section 5(i), the Grantee will be entitled to all rights,
except as otherwise provided in the Plan or the applicable Award Agreement,
applicable to Shares not so held.

 

j.      Other Restrictions.     The Committee shall impose such other
restrictions on any Award as it may deem advisable including, without
limitation, restrictions under Applicable Law. The Committee may also require
that Grantees make cash payments at the time of grant or upon lapsing of
restrictions. An Award shall not be granted and Shares shall not be issued
pursuant to an Award unless the grant of such Award and the issuance and
delivery of such Shares shall comply with all relevant provisions of Applicable
Law, and shall be further subject to the approval of counsel for the Company
with respect to such compliance. Any certificate issued to evidence Shares may
bear such legends and statements, and shall be subject to such transfer
restrictions, as the Committee deems advisable to assure compliance with
Applicable Law and the requirements of this Section 5(j). As a condition to the
issuance of Shares under this Plan, the Committee may require the Grantee to
represent and warrant that the Shares will be held for investment and not with a
view of resale or distribution to the public. No Shares may  be issued under
this Plan until the Company has obtained the consent or approval of every
regulatory body, federal or state, having jurisdiction over such matters as the
Board deems advisable. Each person who acquires the right to ownership of Shares
by bequest or inheritance may be required by the Committee to furnish reasonable
evidence of such right of ownership. In addition, the Board may require such
consents and releases of taxing authorities as the Board deems advisable.
Additionally, as a condition to the issuance of shares under this Plan, the
Grantee shall be required to become a party to the then-current version of any
shareholder agreement that is in effect among the holders of a majority of the
Company’s equity securities.

 

k.     Certificate Legend.     In addition to any legends placed on certificates
pursuant to Section 5(j) above, each certificate representing Shares shall bear
the following legend:

 

The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Ascent Solar
Technologies, Inc. Restricted Stock Plan, as amended, and in a Restricted Stock

 

--------------------------------------------------------------------------------


 

Agreement dated                        . A copy of the Plan and the Restricted
Stock Agreement may be obtained from the Chief Financial Officer of Ascent Solar
Technologies, Inc.

 

l.      Removal of Restrictions.      Shares shall become freely transferable by
the Grantee after they become nonforfeitable and vested. Once the Shares are
released from the forfeiture restrictions, the Grantee shall be entitled to have
the legend required by Section 5(k) above removed from the Grantee’s Share
certificate.

 

6.     Tax Withholding.     Upon each vesting event, the Grantee must satisfy
the federal, state, local or foreign income and social insurance withholding
taxes imposed by reason of the vesting of the Shares. Upon grant of an Award,
the Grantee shall make an election with respect to the method of satisfaction of
such tax withholding obligation in accordance with procedures established by the
Administrator. In the case where the Grantee is an Eligible Employee, unless the
Grantee delivers to the Company or its designee within five (5) days after the
occurrence of the vesting event specified in Section 2 or Section 3 above a
certified check payable in the amount of all tax withholding obligations imposed
on the Grantee and the Company by reason of the vesting of the Shares, the
Grantee’s actual number of vested Shares shall be reduced by the smallest number
of whole Shares which, when multiplied by the Fair Market Value of the Common
Stock on the vesting date, is sufficient to satisfy the amount of such tax
withholding obligations.

 

7.     Adjustments Upon Changes in Capitalization or Change of Control.

 

a.     Changes in Capitalization.     Subject to any required action by the
shareholders of the Company, the number of Shares, and the number of Shares
which have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or which have been returned to the Plan upon cancellation
or expiration of an Award shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares.

 

b.     Change in Control.     Unless otherwise provided in the Award Agreement,
in the event of a Change in Control, then, as to each Grantee, 50 percent of any
Shares that have not yet been forfeited and that are not yet nonforfeitable and
vested at the time such Change in Control is determined to have occurred shall
become nonforfeitable and vested immediately before such Change in Control is
determined to have occurred. Notwithstanding the foregoing and anything else in
this Plan, and unless otherwise provided in the Award Agreement, if the
employment of a Grantee is terminated by the Company or its successor in
connection with a Change in Control (as determined in the sole and absolute
discretion of the Committee), then all of such Grantee’s Shares that have not
yet been forfeited and are not yet nonforfeitable and vested at termination of
employment shall become nonforfeitable and vested upon termination of
employment.

 

c.     Dissolution or Liquidation .    Unless otherwise provided in the Award
Agreement, in the event of the dissolution or liquidation of the Company, then
immediately before such dissolution or liquidation, any Shares that are not yet
nonforfeitable and vested shall become nonforfeitable and vested.

 

8.     Term of Plan.     The Plan shall become effective upon its approval by
the shareholders of the Company within 12 months after the earlier of the date
of its adoption by the Board or the date of its approval by the shareholders.
Such shareholder approval shall be obtained in the manner and to the degree
required under applicable federal and state law. The Plan shall continue in
effect until the tenth anniversary of adoption of the Plan by the Board, unless
terminated earlier under Section 9 of the Plan.

 

--------------------------------------------------------------------------------


 

9.     Amendment and Termination of the Plan.

 

a.     Amendment and Termination.     The Board may at any time amend, alter,
suspend or terminate the Plan.

 

b.     Shareholder Approval.     The Company shall obtain shareholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Law. Such shareholder approval, if required, shall be obtained in
such a manner and to such a degree as is required by the Applicable Law.

 

c.     Effect of Amendment or Termination.     No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Grantee,
unless mutually agreed otherwise between the Grantee and the Committee, which
agreement must be in writing and signed by the Grantee and the Company.

 

10.   Liability of Company.

 

a.     Inability to Obtain Authority.     The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

b.     Grants Exceeding Allotted Shares.     If the Shares covered by an Award
exceeds, as of the date of grant, the number of Shares that may be issued under
the Plan without additional shareholder approval, such Award shall be void with
respect to such excess Shares, unless shareholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained in accordance with Section 9 of the Plan.

 

11.   Reservation of Shares.     The Company, during the term of the Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

12.   Rights of Grantees.     Neither the Plan nor any Award shall confer upon
an Grantee any right with respect to continuing the Grantee’s employment or
service as a Consultant or Director, nor shall they interfere in any way with
the Grantee’s right or the Company’s right to terminate such employment or
service as a Consultant or Director at any time, with or without cause.

 

13.   Construction.     The Plan shall be construed under the laws of the State
of Delaware, to the extent not preempted by federal law, without reference to
the principles of conflict of laws.

 

--------------------------------------------------------------------------------


 

ASCENT SOLAR TECHNOLOGIES, INC.

2008 RESTRICTED STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made as of [INSERT
DATE OF GRANT] (the “Date of Grant”) between ASCENT SOLAR TECHNOLOGIES, INC., a
Delaware corporation (the “Company”) and [INSERT NAME OF INDIVIDUAL GRANTEE]
(the “Grantee”).

 

Background Information

 

A.            The Board of Directors (the “Board”) and shareholders of the
Company previously adopted the Ascent Solar Technologies, Inc. 2008 Restricted
Stock Plan (the “Plan”).

 

B.            The Plan provides that the Committee shall have the discretion and
right to grant Awards to any Eligible Employees or Directors of the Company,
subject to the terms and conditions of the Plan and any additional terms
provided by the Committee.  The Committee has made an Award grant to the Grantee
as of the Date of Grant pursuant to the terms of the Plan and this Agreement.

 

C.            In cases where the Committee has determined that the vesting of
the Award is subject to certain performance targets set forth in Section 5(d) of
the Plan,  the Compensation Committee of the Board (the “Compensation
Committee”) has determined that it is desirable for compensation delivered
pursuant to such Award to be eligible to qualify for an exemption from the limit
on tax deductibility of compensation under Section 162(m) of the Code, and the
Compensation Committee has determined that Section 5(d) of the Plan is
applicable to such Award.

 

C.            The Grantee desires to accept the Award grant and agrees to be
bound by the terms and conditions of the Plan and this Agreement.

 

D.            Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Agreement.

 

Agreement

 

1.             Restricted Stock.  Subject to the terms and conditions provided
in this Agreement and the Plan, the Company hereby grants to the Grantee [INSERT
AMOUNT OF AWARD]  (              ) shares of Common Stock (the “Shares”) as of
the Date of Grant.  The extent to which the Shares become vested and
nonforfeitable shall be determined in accordance with the provisions of Sections
2 and 3 of this Agreement.

 

2.             Vesting.  Except as may be otherwise provided in this Section 2
and in Section 3 of this Agreement, the Grantee’s rights and interest in the
Shares shall become vested and nonforfeitable and shall cease being restricted
as follows:

 

--------------------------------------------------------------------------------


 

CHECK ONE:

 

o  Time-based vesting according to the following schedule:

 

Date

 

Percent Vested

 

First Anniversary of Date of Grant

 

33.33

%

Second Anniversary of Date of Grant

 

33.33

%

Third Anniversary of Date of Grant

 

33.33

%

 

o  Performance-based vesting according to the following criteria:

 

Except as may be otherwise provided in Section 3 of this Agreement, the extent
of the vesting of the Restricted Stock shall be based upon the satisfaction of
the performance goal specified in this Section 2 (the “Performance Goal”).  The
Performance Goal shall be based upon [BRIEFLY IDENTIFY THE TYPE OF PERFORMANCE
METRIC(S) THAT WILL BE USED TO DETERMINE VESTING (E.G., STOCK PRICE, EARNINGS
PER SHARE,  REVENUE, PRODUCTION CAPACITY, CONVERSION EFFICIENCIES ATTAINED,
PRODUCTION YIELDS, ETC). REFER TO SECTION 5(D) OF THE PLAN].

 

The portion of the Grantee’s rights and interest in the Restricted Stock, if
any, that become vested and non-forfeitable and ceases to be restricted shall be
determined in accordance with the following schedule: [DETAIL THE RATE AT WHICH
SHARES WILL BE VESTED AS PEFORMANCE METRIC(S) ARE MET. A CHART IS RECOMMENDED.].

 

The applicable portion of the Restricted Stock shall become vested and
non-forfeitable and shall cease being restricted upon written certification by
the Compensation Committee of the Company’s Board of Directors that the
corresponding Performance Goal has been satisfied, provided the Grantee’s
Continuous Status as an Employee or Consultant has not terminated more than
thirty (30) days prior to the date and time of the Compensation Committee’s
certification.   Any determination as to whether or not and to what extent the
Performance Goal has been satisfied shall be made by the Compensation Committee
in its sole and absolute discretion and shall be final, binding and conclusive
on all persons, including, but not limited to, the Company and the Grantee.  
The Grantee shall not be entitled to any claim or recourse if any action or
inaction by the Company, or any other circumstance or event, including any
circumstance or event outside the control of the Grantee, adversely affects the
ability of the Grantee to satisfy the Performance Goal or in any way prevents
the satisfaction of the Performance Goal.

 

3.             Change in Control.  In the event of a Change in Control, any
portion of the Shares that is not yet vested and nonforfeitable on the date such
Change in Control occurs shall become vested and nonforfeitable in accordance
with Section 7(b) of the Plan.  [Note: IF THE VESTING SCHEDULE FOR THIS GRANTEE
IN THE EVENT OF A CHANGE OF CONTROL DEVIATES FROM THE DEFAULT SCHEDULE IN
SECTION 7(B) OF THE PLAN, DETAIL IT HERE.  OTHERWISE, DELETE THIS NOTE.]

 

--------------------------------------------------------------------------------


 

4.             Restrictions on Transfer.  Until such time as a Share becomes
vested and nonforfeitable pursuant to Section 2 or Section 3 of this Agreement,
the Grantee shall not have the right to make or permit to occur any transfer,
pledge or hypothecation of all or any portion of the Shares, whether outright or
as security, with or without consideration, voluntary or involuntary.  Any
transfer, pledge or hypothecation not made in accordance with this Agreement
shall be deemed null and void.

 

5.             Termination of Employment.  Subject to Section 3 above, in the
event that the Grantee’s employment or service as a Director terminates for any
reason, then:

 

(i)            With respect to the portion of the Award that is unvested and
forfeitable immediately before the Date of Termination, the Shares shall
thereupon automatically be forfeited; and

 

(iii)          With respect to the portion of the Award that is nonforfeitable
and vested immediately before the Date of Termination, the Shares shall promptly
be settled by delivery to the Grantee (or the Grantee’s beneficiary, in the
event of the death of the Grantee) of a number of unrestricted Shares equal to
the aggregate number of the Grantee’s nonforfeitable and vested Shares.

 

6.            Shares Held by Custodian. The Grantee hereby authorizes and
directs the Company to deliver any share certificate issued by the Company to
evidence the Award to the Secretary of the Company or such other officer of the
Company as may be designated by the Committee (the “Share Custodian”) to be held
by the Share Custodian until the Shares becomes vested and nonforfeitable in
accordance with Section 2 or Section 3 of this Agreement.  When a Share becomes
vested, the Share Custodian shall deliver to the Grantee (or his beneficiary in
the event of death) a certificate representing the vested and nonforfeitable
Share.  The Grantee hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of the Grantee with
full power and authority to execute any stock transfer power or other instrument
necessary to transfer the Shares to the Company, or to transfer a portion of the
Shares to the Grantee on an unrestricted basis upon vesting, pursuant to this
Agreement, in the name, place, and stead of the Grantee.  The term of such
appointment shall commence on the Date of Grant and shall continue until all the
Shares become vested or are forfeited.  During the period that the Share
Custodian holds the Shares subject to this Section 6, the Grantee shall be
entitled to all rights applicable to shares of common stock of the Company not
so held, including the right to vote and receive dividends, but provided,
however, in the event the number of Shares is increased or reduced in accordance
with Section 7 of the Plan, and in the event of any distribution of common stock
or other securities of the Company in respect of such shares of common stock,
the Grantee agrees that any certificate representing shares of such additional
common stock or other securities of the Company issued as a result of any of the
foregoing shall be delivered to the Share Custodian and shall be subject to all
of the provisions of this Agreement as if initially received hereunder.

 

--------------------------------------------------------------------------------


 

7.            Tax Consequences.

 

(a)           Upon the occurrence of a vesting event specified in Section 2 or
Section 3 above, the Grantee must satisfy the federal, state, local or foreign
income and social insurance withholding taxes imposed by reason of the vesting
of the Restricted Stock.  In the case of a Grantee who is an employee: (i) upon
grant of an Award, the Grantee shall make an election with respect to the method
of satisfaction of such tax withholding obligation in accordance with procedures
established by the Administrator; and (ii) unless the Grantee delivers to the
Company or its designee within five (5) days after the occurrence of the vesting
event specified in Section 2 or Section 3 above a certified check payable in the
amount of all tax withholding obligations imposed on the Grantee and the Company
by reason of the vesting of the Shares, the Grantee’s actual number of vested
Shares of shall be reduced by the smallest number of whole Shares which, when
multiplied by the Fair Market Value of the Common Stock on the vesting date, is
sufficient to satisfy the amount of such tax withholding obligations.

 

(b)          The Grantee understands that the Grantee may elect to be taxed at
the Date of Grant rather than when the Shares become vested by filing with the
Internal Revenue Service an election under section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), within thirty (30) days from the Date of
Grant.  The Grantee acknowledges that it is the Grantee’s sole responsibility
and not the Company’s responsibility to timely file the Code section
83(b) election with the Internal Revenue Service if the Grantee intends to make
such an election.  Grantee agrees to provide written notification to the Company
if the Grantee files a Code section 83(b) election.

 

8.            No Effect on Employment.  Nothing in the Plan or this Agreement
shall confer upon the Grantee the right to continue in the employment of the
Company or effect any right which the Company may have to terminate the
employment of the Grantee regardless of the effect of such termination of
employment on the rights of the Grantee under the Plan or this Agreement.

 


9.             GOVERNING LAWS.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.


 

10.           Successors.  This Agreement shall inure to the benefit of, and be
binding upon, the Company and the Grantee and their heirs, legal
representatives, successors and permitted assigns.

 

11.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Agreement, and this
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

 

12.          Entire Agreement.   Subject to the terms and conditions of the
Plan, which are incorporated herein by reference, this Agreement expresses the
entire understanding and agreement of the parties hereto with respect to such
terms, restrictions and limitations.

 

13.          Headings.   Section headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.

 

--------------------------------------------------------------------------------


 

14.          Additional Acknowledgements.  By their signatures below, the
Grantee and the Company agree that the Shares is granted under and governed by
the terms and conditions of the Plan and this Agreement.  Grantee has had an
opportunity to request a copy of the Plan, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and this Agreement.  Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
made in accordance with the terms of the Plan and this Agreement upon any
questions relating to the Plan and this Agreement.

 

15.          Incorporation of Plan by Reference.  The Award is granted in
accordance with the terms and conditions of the Plan, the terms of which are
incorporated in this Agreement by reference, and this Agreement shall in all
respects be interpreted in accordance with the Plan.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Date of Grant set forth above.

 

ASCENT SOLAR TECHNOLOGIES, INC.

 

 

 

 

 

By: 

 

 

 

 

Print Name: 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ASCENT SOLAR TECHNOLOGIES, INC.

2008 RESTRICTED STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of
[INSERT DATE OF GRANT] (the “Date of Grant”) between ASCENT SOLAR TECHNOLOGIES,
INC., a Delaware corporation (the “Company”) and [INSERT NAME OF INDIVIDUAL
GRANTEE] (the “Grantee”).

 

Background Information

 

A.            The Board of Directors (the “Board”) and shareholders of the
Company previously adopted the Ascent Solar Technologies, Inc. 2008 Restricted
Stock Plan (the “Plan”).

 

B.            The Plan provides that the Committee shall have the discretion and
right to grant Restricted Stock Units to any Eligible Employees or Directors of
the Company, subject to the terms and conditions of the Plan and any additional
terms provided by the Committee.  The Committee has made grant of Restricted
Stock Units to the Grantee as of the Date of Grant pursuant to the terms of the
Plan and this Agreement.

 

C.            In cases where the Committee has determined that the vesting of
the Restricted Stock Units is subject to certain performance targets set forth
in Section 5(d) of the Plan,  the Compensation Committee of the Board (the
“Compensation Committee”) has determined that it is desirable for compensation
delivered pursuant to such Restricted Stock Units to be eligible to qualify for
an exemption from the limit on tax deductibility of compensation under
Section 162(m) of the Code, and the Compensation Committee has determined that
Section 5(d) of the Plan is applicable to such Restricted Stock Units.

 

D.            The Grantee desires to accept the Restricted Stock Units grant and
agrees to be bound by the terms and conditions of the Plan and this Agreement.

 

E.             Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Agreement.

 

Agreement

 

1.             Restricted Stock Unit.  Subject to the terms and conditions
provided in this Agreement and the Plan, the Company hereby grants to the
Grantee [INSERT AMOUNT OF AWARD] (              ) Restricted Stock Units
covering shares of Common Stock as of the Date of Grant.  The extent to which
the Restricted Stock Units become vested and nonforfeitable shall be determined
in accordance with the provisions of Sections 2 and 3 of this Agreement.

 

2.             Vesting.  Except as may be otherwise provided in this Section 2
and in Section 3 of this Agreement, the Grantee’s rights and interest in the
Restricted Stock Units shall become vested and nonforfeitable as follows:

 

--------------------------------------------------------------------------------


 

CHECK ONE:

 

o  Time-based vesting according to the following schedule:

 

Date

 

Percent Vested

 

First Anniversary of Date of Grant

 

33.33

%

Second Anniversary of Date of Grant

 

33.33

%

Third Anniversary of Date of Grant

 

33.33

%

 

o  Performance-based vesting according to the following criteria:

 

Except as may be otherwise provided in Section 3 of this Agreement, the extent
of the vesting of the Restricted Stock Units shall be based upon the
satisfaction of the performance goal specified in this Section 2 (the
“Performance Goal”).  The Performance Goal shall be based upon [BRIEFLY IDENTIFY
THE TYPE OF PERFORMANCE METRIC(S) THAT WILL BE USED TO DETERMINE VESTING (E.G.,
STOCK PRICE, EARNINGS PER SHARE,  REVENUE, PRODUCTION CAPACITY, CONVERSION
EFFICIENCIES ATTAINED, PRODUCTION YIELDS, ETC). REFER TO SECTION 5(D) OF THE
PLAN].

 

The portion of the Grantee’s rights and interest in the Restricted Stock Units,
if any, that become vested and non-forfeitable shall be determined in accordance
with the following schedule: [DETAIL THE RATE AT WHICH SHARES WILL BE VESTED AS
PERFORMANCE METRIC(S) ARE MET. A CHART IS RECOMMENDED.].

 

The applicable Restricted Stock Units shall become vested and non-forfeitable
upon written certification by the Compensation Committee of the Company’s Board
of Directors that the corresponding Performance Goal has been satisfied,
provided the Grantee’s Continuous Status as an Employee or Consultant has not
terminated more than thirty (30) days prior to the date and time of the
Compensation Committee’s certification.   Any determination as to whether or not
and to what extent the Performance Goal has been satisfied shall be made by the
Compensation Committee in its sole and absolute discretion and shall be final,
binding and conclusive on all persons, including, but not limited to, the
Company and the Grantee.   The Grantee shall not be entitled to any claim or
recourse if any action or inaction by the Company, or any other circumstance or
event, including any circumstance or event outside the control of the Grantee,
adversely affects the ability of the Grantee to satisfy the Performance Goal or
in any way prevents the satisfaction of the Performance Goal.

 

3.             Change in Control.  In the event of a Change in Control, any
Restricted Stock Units that are not yet vested and nonforfeitable on the date
such Change in Control occurs shall become vested and nonforfeitable in
accordance with Section 7(b) of the Plan.  [Note: IF THE VESTING SCHEDULE FOR
THIS GRANTEE IN THE EVENT OF A CHANGE OF CONTROL DEVIATES FROM THE DEFAULT
SCHEDULE IN SECTION 7(B) OF THE PLAN, DETAIL IT HERE.  OTHERWISE, DELETE THIS
NOTE.]

 

--------------------------------------------------------------------------------


 

4.             Restrictions on Transfer.  The Grantee shall not have the right
to make or permit to occur any transfer, pledge or hypothecation of all or any
portion of the Restricted Stock Units, whether outright or as security, with or
without consideration, voluntary or involuntary.  Any transfer, pledge or
hypothecation not made in accordance with this Agreement shall be deemed null
and void.

 

5.             Termination of Employment.  Subject to Section 3 above, in the
event that the Grantee’s employment or service as a Director terminates for any
reason, then with respect to the Restricted Stock Units that are unvested and
forfeitable immediately before the Date of Termination, such unvested Restricted
Stock Units shall thereupon automatically be forfeited.

 

6.            Settlement of Vested Restricted Stock Units. Subject to Section 7
below, as soon as administratively feasible after the date of vesting of a
Restricted Stock Unit, but no later than 2 and 1/2 months after the last day of
the calendar year in which the vesting occurs, the Committee shall cause to be
delivered to the Grantee the equivalent number of shares of Common Stock or
cash, or a combination of both, as determined by the Committee in its sole
discretion.

 

7.            Tax Consequences. Upon the occurrence of a vesting event specified
in Section 2 or Section 3 above, the Grantee must satisfy the federal, state,
local or foreign income and social insurance withholding taxes imposed by reason
of the vesting of the Restricted Stock Units.  In the case of a Grantee who is
an employee: (i) upon grant of Restricted Stock Units, the Grantee shall make an
election with respect to the method of satisfaction of such tax withholding
obligation in accordance with procedures established by the Administrator; and
(ii) unless the Grantee delivers to the Company or its designee within five
(5) days after the occurrence of the vesting event specified in Section 2 or
Section 3 above a certified check payable in the amount of all tax withholding
obligations imposed on the Grantee and the Company by reason of the vesting of
the Restricted Stock Units, the Grantee’s actual number of shares of Common
Stock shall be reduced by the smallest number of whole shares of Common Stock
which, when multiplied by the Fair Market Value of the Common Stock on the
vesting date, is sufficient to satisfy the amount of such tax withholding
obligations.

 

8.            No Effect on Employment.  Nothing in the Plan or this Agreement
shall confer upon the Grantee the right to continue in the employment of the
Company or affect any right which the Company may have to terminate the
employment of the Grantee regardless of the effect of such termination of
employment on the rights of the Grantee under the Plan or this Agreement.

 


9.             GOVERNING LAWS.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.


 

10.           Successors.  This Agreement shall inure to the benefit of, and be
binding upon, the Company and the Grantee and their heirs, legal
representatives, successors and permitted assigns.

 

11.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal or

 

--------------------------------------------------------------------------------


 

unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein.

 

12.          Entire Agreement.   Subject to the terms and conditions of the
Plan, which are incorporated herein by reference, this Agreement expresses the
entire understanding and agreement of the parties hereto with respect to such
terms, restrictions and limitations.

 

13.          Headings.   Section headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.

 

14.          Additional Acknowledgements.  By their signatures below, the
Grantee and the Company agree that the Restricted Stock Units are granted under
and governed by the terms and conditions of the Plan and this Agreement. 
Grantee has had an opportunity to request a copy of the Plan, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Agreement.  Grantee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee made in accordance with the terms of the Plan
and this Agreement upon any questions relating to the Plan and this Agreement.

 

15.          Incorporation of Plan by Reference.  These Restricted Stock Units
are granted in accordance with the terms and conditions of the Plan, the terms
of which are incorporated in this Agreement by reference, and this Agreement
shall in all respects be interpreted in accordance with the Plan.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Date of Grant set forth above.

 

ASCENT SOLAR TECHNOLOGIES, INC.

 

 

 

 

 

By: 

 

 

 

 

Print Name: 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------